Appeal Dismissed and Memorandum Opinion filed April 27, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00058-CR

                      EX PARTE SAMER ISSAM NAHAS


                    On Appeal from the 262nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 1065518A

                          MEMORANDUM OPINION

        This attempted appeal is from an order denying appellant’s application for
writ of habeas corpus. The order was signed on November 14, 2018. Appellant’s
notice of appeal was untimely filed on January 21, 2021. See Tex. R. App. P. 26.2;
26.3.

        A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not timely filed, we can take no action other than to dismiss the appeal for
want of jurisdiction. See id.

      On March 29, 2021, the parties were notified the appeal would be dismissed
for lack of jurisdiction unless a party demonstrated the court has jurisdiction.
Appellant’s response does not demonstrate this court’s jurisdiction. See Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (declining to apply Rule 2 of
the Texas Rules of Appellate Procedure to alter the time for perfecting an appeal in
a criminal case.); Tex. R. App. P. 2.

      We dismiss the appeal for want of jurisdiction.



                                   PER CURIAM



Panel consists of Chief Justice Christopher and Justices Spain and Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2